Exhibit 10.85

THIRD AMENDMENT TO OFFICE LEASE

LNR Warner Center

For valuable consideration, the receipt and adequacy of which are expressly
acknowledged, Landlord and Tenant agree that:

1. Definitions. In this Third Amendment, the following terms have the meaning
given:

(a) Effective Date: October 10, 2003.

(b) Landlord: Warner Center OPCO, L.P., a Delaware limited partnership.

(c) Tenant: Health Net, Inc., a California corporation, d/b/a Health Net.

(d) Lease: Office Lease dated September 20, 2000 between DCA Home, Inc. and
Lennar Rolling Ridge, Inc. (collectively, “Prior Landlord”) and Tenant
(“Original Lease”), as amended by:

(1) First Amendment to Lease dated May 14, 2001, between LNR Warner Center, LLC
(“LNR”), successor-in-interest to Prior Landlord, and Tenant (“First
Amendment”),

(2) Second Amendment to Office Lease dated May I, 2003 between LNR,
predecessor-in-interest to Landlord, and Tenant (“Second Amendment”).

(3) This Third Amendment.

(e) Original Premises: Approximately 288,749 rentable square feet (271,007
usable square feet), being all of Building B and Floors 3, 4, and 5 in Building
C, as more particularly described in Section 6.2 of the Summary of Basic Lease
Information to the Original Lease.

(f) Second Floor Building C Space: Approximately 34,987 rentable and 32,906
usable square feet on the second floor of Building C, as more particularly
described in the First Amendment.

(g) First Floor Building C Space: Approximately 10,218 rentable and 9,066 usable
square feet on the first floor of Building C, as more particularly described in
the Second Amendment.

(h) Premises: Approximately 333,954 rentable and 312,979 usable square feet,
comprised of the Original Premises, the Second Floor Building C Space, and the
First Floor Building C Space.

(i) Building B: 21281 Burbank Blvd.

                         Woodland Hills, CA 91367

(j) Building C: 21271 Burbank Blvd.

                         Woodland Hills, CA 91367

Any capitalized term used in this Third Amendment but not defined in this Third
Amendment has the meaning set forth for such term in the Lease.

2. Confirmation of Lease Dates. As of the Effective date, Landlord and Tenant
ratify and confirm the following Lease dates:

(a) Commencement Date: January I, 2002 (for Original Premises and Second Floor
Building C Space).

(b) First Floor Building C Space Commencement Date: October 10, 2003.

(c) Second Floor Building C Space Expiration Date: December 31, 2007, subject to
Tenant’s right to extend pursuant to the First Amendment.

(d) Expiration Date: December 31, 2011 for the Original Premises and the First
Floor Building C Space.

3. Acceptance of First Floor. Tenant agrees that as of the Effective Date,
Tenant has accepted the First Floor Building C Space and all leasehold
improvements and other work required to be performed by Landlord pursuant to the
Second Amendment have been satisfactorily completed.

4. Premises. As of the Effective Date, all references in the Lean to the
“Premises” shall mean the Original Premises, the Second Floor Building C Space
and the First Floor Building C Spacer which contain a total of approximately
233,954 rentable square feet and 312,979 usable square feet of space.



--------------------------------------------------------------------------------

5. Base Rent.

(a) Original Premises Base Rent. This schedule restates and replaces in its
entirety the Base Rent schedule set forth in paragraph 8 of the Summery of Basic
Lease information for the Original Lease:

 

Months of

Lease Term

   Annual Base Rent    Monthly Installment
of Base Rent    Monthly Rental Rate
Per Rentable Square Foot

1/1/02—12/31/02

   $ 8,835,719.40    $ 736,309.95    $ 2.550

1/1/03—12/31/03

   $ 9,012,433.68    $ 751,036.14    $ 2.601

1/1/04—12/31/04

   $ 9,192,613.08    $ 766,051.09    $ 2.653

1/1/05—12/31/05

   $ 9,376,257.48    $ 781,354.79    $ 2.706

1/1/06—12/31/06

   $ 9,563,366.88    $ 796,947.24    $ 2.760

1/1/07—12/31/07

   $ 9,753,941.16    $ 812,828.43    $ 2.815

1/1/08—12/31/08

   $ 9,951,445.44    $ 829,287.12    $ 2.872

1/1/09—12/31/09

   $ 10,148,949.84    $ 845,745.82    $ 2.929

1/1/10—12/31/10

   $ 10,353,384.12    $ 862,782.01    $ 2.988

1/1/11—12/31/11

   $ 10,557,818.40    $ 879,818.20    $ 3.047

(b) Second Floor Building C Space Base Rent. This schedule restates and replaces
in its entirety the Base Rent Schedule set forth in paragraph 2 of the First
Amendment:

 

Months of Second

Floor Lease Term

   Annual Base Rent    Monthly Installment
of Base Rent    Monthly Rental Rate
Per Rentable Square Foot

1/1/02—12/31/02

   $ 1,070,602.20    $ 89,216.85    $ 2.550

1/1/03—12/31/03

   $ 1,102 930.20    $ 91,910.85    $ 2.627

1/1/04—12/31/04

   $ 1,135,678.00    $ 94,639.84    $ 2.705

1/1/05— 2/31/05

   $ 1,169,685.30    $ 97,473.78    $ 2.786

1/1/06—12/31/06

   $ 1,204,952.28    $ 100,412.69    $ 2,870

1/1/07—12/31/07

   $ 1,241,058.86    $ 103,421.57    $ 2.956

If Tenant timely exercises the Second Floor Extension Term, the Base Rent for
the Second Floor Building C Space for the extension of the Lease Term shall be
as follows:

 

Months of Second

Floor Extension Term

   Annual Base Rent    Monthly Installment
of Base Rent    Monthly Rental Rate
Per Rentable Square Foot

1/1/08—12/31/08

   $ 1,278,424.98    $ 106,535.42    $ 3.045

1/1/09—12/31/09

   $ 1,316,630.78    $ 109,719.23    $ 3.136

1/1/10—12/31/10

   $ 1,356,096.12    $ 113,008.01    $ 3.230

1/1/11—12/31/11

   $ 1,396,820.99    $ 116,401.75    $ 3.327

(c) First Floor Building C Space Base Rent. This schedule restates and replaces
ids entirety them Base Rent schedule set forth in paragraph 2 of the Second
Amendment:

 

Months of

Lease Term

   Annual Base Rent    Monthly Installment
of Base Rent    Monthly Rental Rate
Per Rentable Square Foot

10/10/03—10/31/04*

   $ 307,766.16    $ 25,647.18    $ 2.51

11/1/04—10/31/05

   $ 313,921.48    $ 26,160.12    $ 2.56

11/1/05—10/31/06

   $ 320,199.91    $ 26,683.33    $ 2.61

11/1/06—10/31/07

   $ 326,603.91    $ 27,216.99    $ 2.66

11/1/07—10/31/08

   $ 333,135.99    $ 27,761.33    $ 2.72

11/1/08—10/31/09

   $ 339,798.71    $ 28,316.56    $ 2.77

11/1/09—10/31/10

   $ 346,594.68    $ 28,882.89    $ 2.83

11/1/10—10/31/1l

   $ 353,526.58    $ 29,460.55    $ 2.88

11/1/11—12/31/11

   $ 360,597.11    $ 30,049.76    $ 2.94

 

* subject to proration for any partial month

6. Tenant’s Share of Direct Expenses. As of the Effective Date, Landlord and
Tenant agree that:

(a) Tenant’s Building B Share of Direct Expenses is 100%.

(b) Tenant’s Building C Share of Direct Expenses is 87.36% (i.e., 155,709
rentable square feet of the Premises in Building C divided by 178,245 total
rentable square feet in Building C).

 

2



--------------------------------------------------------------------------------

7. Landlord’s Addresses. As of the Date, Landlord’s Addresses, as set forth in
paragraph 3 of the Summary of Basic Lease Information to the Original Lease, are
amended and replaced with the following:

Landlord’s Address for Notices:

 

Warner Center OPCO, L.P.

c/o DLJ Real Estate Capital Partners

Credit Suisse First Boston

2121 Avenue of the Stars, 31st Floor

Los Angeles, CA 90067

Attention: Asset Management

  

Warner Center OPCO, L.P.

c/o BetaWest, Ltd.

1050 17th Street, Suite 1000

Denver, CO 80265

Attention: Asset Management

 

Landlord’s Address for Rent Payments:   

Warner Center OPCO, L.P.

P.O. Box 51911 E

Los Angeles, CA 90051-6211

8. Tenant’s Address. As of the Effective Date, Tenant’s notice address is
amended and replaced with the following:

 

    

Health Net, Inc.

11971 Foundation Place

Rancho Cordova, CA 95670

Attention: Director of Real Estate

with a copy to the Premises, also.

9. Subordination, Non-Disturbance, and Attornment Agreement. Landlord and Tenant
hereby acknowledge that this Amendment, as part of the “Lease,” is incorporated
by and subject to the terms and conditions of that certain Subordination,
Non-Disturbance and Attornment Agreement dated as of August 7, 2003 (“SNDA”)
among HSH Nordbank AG, New York Branch, a bank incorporated in Germany (“HSH”),
acting by and through its New York Branch as administrative agent, as Lender,
and Landlord and Tenant and that this SNDA supersedes and replaces any prior
subordination, non-disturbance, and attornment agreement with U.S. Bank National
Association (“US Bank”), since US Bank no longer holds a deed of trust on the
Real Property. Landlord represents and warrants to Tenant that as of the
Effective Date, the Real Property is encumbered by a deed of trust in favor of
Hal and there are no other deeds of trust or ground leases encumbering the Real
Property.

10. Guaranty of Lease. As of the Effective Date, Landlord and Tenant acknowledge
and agree that the Guaranty of Lease dated September 20, 2000 made by LNR
Property Corporation is released and of no further force and effect, since all
“Guaranteed Obligations” (as defined therein) have been paid in full.

11. Binding Effect. This Third Amendment becomes effective only upon the
execution by Landlord and Tenant. Landlord and Tenant represent and warrant to
the other that the person executing this Third Amendment on behalf of such party
is duly authorized to do so.

12. Confirmation of Lease. As amended by this Third Amendment, Landlord and
Tenant ratify the terms and conditions of the Lease.

The undersigned have executed this Third Amendment as of the Effective Date.

 

LANDLORD:     TENANT: Warner Center OPCO, L.P., a Delaware limited partnership  
  Health Net, Inc., a California corporation By:   Warner Center Holdco, LLC, a
Delaware limited liability company, general partner     By   /s/ Dennis Bell    
        Name   Dennis Bell             Title   Vice President   By:  

DLJ Real Estate Capital Partners II, L.P., a

Delaware limited partnership, managing member

          By:  

DLJ Real Estate Capital II, Inc., a

Delaware corporation, general partner

            By   /s/ Laura L. Hahn               Laura L. Hahn,              
Authorized Agent      

 

3